Order entered May 19, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-21-00102-CV

                  IN RE J. KYLE BASS ET AL., Relators

          Original Proceeding from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-17-06253-C

                                   ORDER
                 Before Justices Schenck, Nowell, and Garcia

     Before the Court is relators’ March 9, 2021 amended conditional motion to

seal Volume 3 of real parties’ supplemental mandamus record. The motion is

DENIED.

     Also before the Court is real parties’ March 11, 2021 motion objecting to

relators’ supplemental mandamus record. The motion is DENIED.


                                         /s/   DAVID J. SCHENCK
                                               JUSTICE